Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, lines 1-3 recites the limitation “wherein a width of each of the solder bumps in a lateral direction is smaller than a width of each of the lower pads and the upper pads in the lateral direction” relating the widths of the solder bumps and the lower and upper pads.  However, the specification does not disclose the drawings are to scale and is silent describing this spatial configuration.  Further, the specification fails to establish criticality of this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-10, 12, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8653676 B2) in view of Choi (US 20180012866 A1).
Regarding claim 1, Kim discloses a semiconductor package (Fig. 10), comprising: a lower semiconductor chip, the lower semiconductor chip (100-1) including a lower semiconductor substrate (110 within 100-1) and upper pads (160, similarly shown in Fig. 5A, see annotated Fig. 10 below) on a top surface of the lower semiconductor substrate; an upper semiconductor chip (100-2) stacked on the lower semiconductor chip, the upper semiconductor chip including an upper semiconductor substrate (110 within 100-2) and solder bumps (140) on a bottom surface of the upper semiconductor substrate; lower pads (160) on top surfaces of the solder bumps, respectively, the solder bumps being between the lower pads and the upper pads, respectively; and a curing layer (350) between the lower semiconductor chip and the upper semiconductor chip, the curing layer including: a first curing layer (350) adjacent to the upper semiconductor chip, the first curing layer including a first photo-curing agent (“UV film” Col. 12, lines 45-50), the first curing layer being in direct contact with each of the solder bumps and with a bottom surface of each of the lower pads, and the lower pads being entirely above the first curing layer.
Illustrated below is a marked and annotated figure of Fig. 10 of Kim.

    PNG
    media_image1.png
    398
    693
    media_image1.png
    Greyscale

Kim fails to teach the curing layer including: a second curing layer between the first curing layer and the top surface of the lower semiconductor substrate, the second curing layer including a first thermo-curing agent.  However, Kim clearly teaches the curing layer functions to adhere stacked chips and insulate solder bumps (Col. 13, lines 4-10).
Choi discloses a curing layer in the same field of endeavor (Fig. 8) wherein the curing layer includes a first curing layer (160) and a second curing layer (150), the second curing layer between the first curing layer and the top surface of a lower substrate (110), the second curing layer including a first thermo-curing agent (“thermosetting resin” [0049]).  Choi further teaches the curing layer functions to adhere stacked chips and insulate solder bumps (“adhered” [0021]).
One of ordinary skill in the art could have modified the curing layer of Kim (Fig. 10) to include the second curing layer of Choi (Fig. 10) between Kim’s first curing layer and lower semiconductor substrate, and the results would have been predictable, because both curing layers perform the same function to adhere stacked chips and insulate solder bumps.  Doing so would arrive at the claimed curing layer including: a second curing layer between the first curing layer and the top surface of the lower semiconductor substrate, the second curing layer including a first thermo-curing agent.  Choi provides a clear teaching to motivate one to modify the curing layer of Kim to include a first and second curing layer in that it may prevent curing layer defects (“incompletely filled” [0052]), thus resulting in improved chip connections.  Therefore, it would have been obvious to have the claimed curing layer because it would improve chip connections.
Illustrated below is Fig. 8 of Choi.

    PNG
    media_image2.png
    458
    748
    media_image2.png
    Greyscale

Regarding claim 2, Kim in view of Choi discloses a semiconductor package (Kim, Fig. 10), wherein the first curing layer further includes a second thermo-curing agent (“thermosetting material…and UV curable material” Col. 1, lines 45-50).
Regarding claim 4, Kim in view of Choi discloses a semiconductor package (Kim, Fig. 10), wherein the first photo-curing agent is activated by light having a wavelength from 10 nm to 400 nm (“UV film” Col. 12, lines 45-50).
Regarding claim 5, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 2), wherein a thickness of each of the first curing layer and the second curing layer is 0.1 µm to 20 µm (“about 5 µm, about 10 µm” [0055]).
Regarding claim 8, Kim in view of Choi discloses a semiconductor package (Kim, Fig. 10), wherein the second curing layer is in contact with a lower portion of each of the solder bumps and at least a portion of a top surface of each of the upper pads of the lower semiconductor chip.
Regarding claim 9, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), wherein the first curing layer and the second curing layer independently include epoxy-based polymers, poly(bismaleimide)-based polymers, or acrylate-based polymers (epoxy, [0049]).
Regarding claim 10, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), wherein the curing layer further includes filler particles (“fillers” [0053]).
Further as to claim 10, with respect to the range of the mean width of the filler particles, i.e. 10 nm to 10 µm. Although Kim and Choi failed to expressly disclose the endpoints of the range, Choi clearly teaches width substantially similar to the claimed width (“nanoscale”, “microscale” [0053]).  It has been held that size differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such size range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality (see paragraph below) of the width claimed and the Prior Art shows a width substantially similar to the claimed width, it would have been obvious to one of ordinary skill in the art to select suitable widths (i.e. dimensions) for the width of the filler particles of Kim in view of Choi.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding independent claim 12, Kim discloses a semiconductor package (Fig. 10), comprising: a lower semiconductor chip (100-1), the lower semiconductor chip including a lower semiconductor substrate (110 within 100-1) and upper pads (160) on a top surface of the lower semiconductor substrate; an upper semiconductor chip (100-2) stacked on the lower semiconductor chip, the upper semiconductor chip including an upper semiconductor substrate (110 within 100-2) and solder bumps (140) on a bottom surface of the upper semiconductor substrate; lower pads (130) on top surfaces of the solder bumps, respectively, the solder bumps being between the lower pads and the upper pads, respectively; and a curing layer (350) between the lower semiconductor chip and the upper semiconductor chip, the curing layer including: a first curing layer (350) adjacent to the upper semiconductor chip, the first curing layer including a first thermo-curing agent (“thermosetting adhesive” Col. 12, lines 45-50), the first curing layer being in direct contact with each of the solder bumps and with a bottom surface of each of the lower pads, and the lower pads being entirely above the first curing layer.
Kim fails to teach a second curing layer between the first curing layer and the top surface of the lower semiconductor substrate, the second curing layer including a second thermo-curing agent.  However, Kim clearly teaches the curing layer functions to adhere stacked chips and insulate solder bumps (Col. 13, lines 4-10).
Choi discloses a curing layer in the same field of endeavor (Fig. 8) wherein the curing layer includes a first curing layer (160), the first curing layer including a first thermo-curing agent (“thermosetting resin” [0049]), and a second curing layer (150), the second curing layer between the first curing layer and the top surface of a lower semiconductor substrate (110), the second curing layer including a second thermo-curing agent (“thermosetting resin” [0049]).  Choi further teaches the curing layer functions to adhere stacked chips and insulate solder bumps (“adhered” [0021]).
One of ordinary skill in the art could have substituted the curing layer of Choi (Fig. 8) in place of the curing layer of Kim (Fig. 10), and the results would have been predictable, because both curing layers perform the same function to adhere stacked chips and insulate solder bumps.  Doing so would arrive at the claimed curing layer including: a second curing layer between the first curing layer and the top surface of the lower semiconductor substrate, the second curing layer including a second thermo-curing agent.
Choi provides a clear teaching to motivate one to modify the curing layer of Kim to include a first and second curing layer in that it may prevent curing layer defects (“incompletely filled” [0052]), thus resulting in improved chip connections.  Therefore, it would have been obvious to have the claimed curing layer because it would improve chip connections.
Kim in view of Choi as applied above fails to expressly teach a curing temperature of the first thermo-curing agent being lower than a curing temperature of the second thermo-curing agent.  However, Choi clearly teaches the first and second curing layers differ in properties to enable completely bonded chips (“prevented…from being incompletely filled” [0052]).  Choi further teaches a selection of thermo-curing agents (“at least one of…” [0049]), each well known to have differing curing temperatures among other properties.
One of ordinary skill in the art at the time of filing could have varied the type of first thermo-curing agent to be one having a lower curing temperature than the second thermo-curing agent based on Choi' s teachings of first and second curing layers differing in properties.  Doing so would arrive at the claimed curing temperatures.  One of ordinary skill in the art would have had predictable results because the claimed curing temperatures are a variation encompassed within Choi' s teachings.  The motivation to do so would be to have chips that are completely bonded ([0052]).
Regarding claim 14, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), wherein a thickness of the second curing layer is 0.1 µm to 20 µm (“about 5 µm” [0055]).
Regarding claim 16, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), wherein the curing temperature of the first thermo-curing agent is lower than the curing temperature of the second thermo-curing agent.
Further as to claim 16, with respect to the range of curing temperatures of the first thermo-curing agent and the second thermo-curing agent, i.e. in a range of 80 °C to 150 °C and 150 °C to 300 °C respectively.  Although Kim and Choi failed to disclose the ranges of curing temperatures, it has been held that temperature differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature ranges are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality (see paragraph below) of the curing temperature ranges claimed and the Prior Art shows a selection of thermo-curing agents (“at least one of…” [0049]), each well known to have differing curing temperatures, it would have been obvious to one of ordinary skill in the art to select suitable thermo-curing agents, and thus suitable curing temperature ranges for the first and second thermo-curing agents.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed curing temperatures of the first and second thermo-curing agents, or any unexpected results arising therefrom. Where patentability is said to be based upon a particular chosen temperature or upon another variable recited in a claim, the applicant must show that the chosen temperature is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 19, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), wherein an interface between the first curing layer and the second curing layer is at a level between top and bottom surfaces of each of the solder bumps.
Claims 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi as applied to claims 1 or 12 above, and further in view of Kojima (US 20140346684 A1).
Regarding claim 11, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), with a ratio of a thickness of the second curing layer to a height of one of the solder bumps.
Kim and Choi fail to expressly teach a ratio of a thickness of the second curing layer to a height of one of the solder bumps is 0.1 to 1.
Kojima discloses a second curing layer in the same field of endeavor, wherein a ratio of a thickness of the second curing layer to a height of one of the solder bumps is 0.1 to 1 (Tf or Tn with respect to H, Abstract).
One of ordinary skill could have substituted the second curing layer of Kojima in place of the comparable known second curing layer of Kim in view of Choi, and the results would have been predictable, because the second curing layer (of both Kojima and Kim and Choi) would have functioned the same as before to adhere stacked chips and insulate solder bumps.  Therefore, having a ratio of a thickness of the second curing layer to a height of one of the solder bumps be 0.1 to 1 would have been obvious because this known second curing layer would have obtained predictable results.
Regarding claim 15, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), with a ratio of a thickness of the first curing layer to a height of one of the solder bumps.
Kim and Choi fail to expressly teach a ratio of a thickness of the first curing layer to a height of one of the solder bumps is 0.1 to 1.
Kojima discloses a first curing layer in the same field of endeavor, wherein a ratio of a thickness of the first curing layer to a height of one of the solder bumps is 0.1 to 1 (Tf or Tn with respect to H, Abstract).
One of ordinary skill could have substituted the first curing layer of Kojima in place of the comparable known first curing layer of Kim in view of Choi, and the results would have been predictable, because the first curing layer (of both Kojima and Choi) would have functioned the same as before to adhere stacked chips and insulate solder bumps.  Therefore, having a ratio of a thickness of the first curing layer to a height of one of the solder bumps be 0.1 to 1 would have been obvious because this known first curing layer would have obtained predictable results.
Claims 3, 6, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi as applied to claims 1-2, or 12 above, and further in view of Nakata (JP 2020072149 A, from IDS).
The paragraph numbers, figure numbers, and numerals in the translation of Nakata directly correspond to the original Japanese document paragraph numbers, figure numbers, and numerals.
Regarding claim 3, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), wherein the second thermo-curing agent includes an amine-based material (‘melamine” [0049]).
Kim in view of Choi fails to teach the first photo-curing agent includes a peroxide-based material.
Nakata discloses a curing agent in the same field of endeavor, wherein the curing agent includes a peroxide-based material (“preferably a peroxide” [0104]).
Since Kim, Choi, and Nakata are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for the curing agent of the first photo-curing agent.  These predictable solutions include azo compounds and peroxides as these may be chosen from a finite number of identified, predictable solutions (Nakata, [0104]).  Absent unexpected results, it would have been obvious to try using a different curing agent for the first photo-curing agent.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 6, Kim in view of Choi discloses a semiconductor package (Kim, Fig. 10), with a content of the first photo-curing agent in the first curing layer, based on a total weight of a polymer resin in the first curing layer.
Kim in view of Choi fails to expressly disclose the range for the content of the first photo-curing agent in the first curing layer is 0.1 phr to 5 phr.
Nakata discloses a curing layer in the same field of endeavor, wherein a content of the curing agent is 0.1 phr to 5 phr, based on a total weight of a polymer resin in the first curing layer (“less than 0.5%” [0097]).
One of ordinary skill in the art could have substituted the curing agent of Nakata in place of the comparable known first photo-curing agent of Kim in view of Choi, and the results would have been predictable, because the curing agent (of Kim in view of Choi and Nakata) would have functioned the same as before to cure a curing layer.  Therefore, having a content of the first photo-curing agent in the first curing layer that is 0.1 phr to 5 phr, based on a total weight of a polymer resin in the first curing layer would have been obvious because this known content of a first photo-curing agent would have obtained predictable results.
Regarding claim 13, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), wherein the second thermo-curing agent includes an amine-based material (“melamine” [0049]).
Kim in view of Choi fails to teach the first thermo-curing agent includes a peroxide-based material.
Nakata discloses a curing agent in the same field of endeavor, wherein the curing agent includes a peroxide-based material (“preferably a peroxide” [0104]).
Since Kim, Choi, and Nakata are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for the curing agent of the first thermo-curing agent.  These predictable solutions include azo compounds and peroxides as these may be chosen from a finite number of identified, predictable solutions (Nakata, [0104]).  Absent unexpected results, it would have been obvious to try using a different curing agent for the first thermo-curing agent.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 17, Kim in view of Choi discloses a semiconductor package (Choi, Fig. 8), wherein the curing layer further includes filler particles in each of the first and second curing layers, a content of the filler particles in each of the first and second curing layers (“amount” [0053]), based on a total weight of each of the first and second curing layers, respectively.
Kim in view of Choi fails to expressly disclose the range for the content of the filler particles in each of the first and second curing layers is 20 wt% to 70 wt%.  However, Choi further teaches the content of filler may be varied to have the effective result of varying the viscosity of the curing layers ([0053]), thus completely bonding the chips (“prevented…from being incompletely filled” [0052])
Nakata discloses filler particles in the same field of endeavor and further discloses a content of the filler particles is 20 wt% to 70 wt% (“15 to 90 %” [0093]).  Nakata further discloses a content of the filler particles may be varied to have the effective result of completely bonding chips (“suppress the occurrence of voids” [0093])
One of ordinary skill in the art could have substituted the filler particles of Nakata in place of the comparable known filler particles of Kim in view of Choi, and the results would have been predictable, because the filler particles (of both Choi and Nakata) would have functioned the same as before to insulate between bonded chips.  Therefore, having a content of the filler particles in each of the first and second curing layers that is 20 wt% to 70 wt%, based on a total weight of each of the first and second curing layers, respectively would have been obvious because this known content of filler particles would have obtained predictable results.
Regarding claim 18, Kim in view of Choi and Nakata discloses a semiconductor package (Choi, Fig. 8), wherein the filler particles include silica particles or alumina particles (Nakata, silica, [0086]), a mean width of the filler particles is 10 nm to 10 µm (“1.5 µm or less” [0092]).
Allowable Subject Matter
Claim 20 is allowed.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 20 is the inclusion of the limitation interconnection lines on a bottom surface of the semiconductor substrate, the lower pad connected to the interconnection lines, the penetration structure connecting the upper pad to the interconnection lines in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “interconnection lines”, “solder bump”, and “bottom surface of the lower pad” in combination with all other limitations in claim 20.
The primary reason for the allowable subject matter of claim 23 is the inclusion of the limitation a width of each of the solder bumps in a lateral direction is smaller than a width of each of the lower pads and the upper pads in the lateral direction in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations solder bump width and pad width in combination with all other limitations in claim 23.
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 10) that Choi does not teach, suggest, or render obvious at least, for example, the feature of “the first curing layer being in direct contact with each of the solder bumps and with a bottom surface of each of the lower pads, and the lower pads being entirely above the first curing layer” recited in amended claim 12.
Applicant makes similar arguments (page 12) for amended claim 1 with respect to the feature of “the first curing layer being in direct contact with each of the solder bumps and with a bottom surface of each of the lower pads, and the lower pads being entirely above the first curing layer”.
Applicant makes similar arguments (page 14) for amended claim 20 with respect to the feature of “a first curing layer in direct contact with an upper portion of the solder bump of one of the semiconductor chips and in direct contact with only the bottom surface of all surfaces of the lower pad”.
Examiner’s reply:
Applicant’s arguments with respect to claims 1, 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817    

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817